    Case 19-50012     Doc 67    Filed 03/08/19      EOD 03/08/19 14:20:07   Pg 1 of 4



                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION


                                            )
 In re:                                     )       Chapter 11
                                            )
 USA GYMNASTICS,                            )       Case No. 18-09108-RLM-11
                                            )
                                            )
 Debtor.
                               )
 USA GYMNASTICS,               )
                               )
                Plaintiff,     )
           v.                  )                    Adv. Case No. 19-50012
                               )
 ACE AMERICAN INSURANCE        )
 COMPANY f/k/a CIGNA INSURANCE )
 COMPANY, GREAT AMERICAN       )
 ASSURANCE COMPANY, LIBERTY    )
 INSURANCE UNDERWRITERS INC., )
 NATIONAL CASUALTY COMPANY,    )
 RSUI INDEMNITY COMPANY, TIG   )
 INSURANCE COMPANY, VIRGINIA   )
 SURETY COMPANY, INC. f/k/a    )
 COMBINED SPECIALTY INSURANCE )
 COMPANY, WESTERN WORLD        )
 INSURANCE COMPANY,            )
 ENDURANCE AMERICAN            )
 INSURANCE COMPANY, AMERICAN )
 INTERNATIONAL GROUP, INC.,    )
 AMERICAN HOME ASSURANCE       )
 COMPANY, AND DOE INSURERS,    )
                               )
                Defendants.

      NOTICE OF INITIAL EXTENSION OF TIME TO RESPOND TO COMPLAINT

      Comes now ACE American Insurance Company f/k/a CIGNA Insurance

Company ("ACE American Insurance"), by counsel, and pursuant to S.D. Ind. B-7006-1

hereby notifies the Court and parties as follows:
    Case 19-50012     Doc 67    Filed 03/08/19     EOD 03/08/19 14:20:07     Pg 2 of 4




       1.     On February 6, 2019, counsel for the Plaintiff served ACE American Insurance

with a copy of the Complaint for Breach of Insurance Policy and Declaratory Judgment of

Coverage (“Complaint”) initiating this Adversary Proceeding along with a Summons.

       2.     The original due date for ACE American Insurance's response to the

Complaint is March 8, 2019.

      3.     ACE American Insurance requests an initial 28-day extension of time within

which to file a response to the Complaint, to and including April 4, 2019.

      4.     Counsel for the Plaintiff was contacted, and said counsel does not object to

the requested extension.

      5.     The due date for ACE American Insurance's response to the Complaint is

extended to and including April 4, 2019.

                                           KROGER, GARDIS & REGAS, LLP
Dated: March 8, 2019

                                           By      /s/ Harley K. Means_____________
                                                Stephen J. Peters, Attorney No. 6345-49
                                                Harley K. Means, Attorney No. 23068-32
                                                Counsel for Defendant, Defendant, ACE
                                                American Insurance Company f/k/a
                                                CIGNA Insurance Company
                                                Kroger, Gardis & Regas, LLP
                                                111 Monument Circle, Suite 900
                                                Indianapolis, IN 46204
                                                (317) 692-9000
                                                (317) 264-6832 (Fax)
                                                speters@kgrlaw.com
                                                hmeans@kgrlaw.com
   Case 19-50012   Doc 67    Filed 03/08/19   EOD 03/08/19 14:20:07   Pg 3 of 4



                            CERTIFICATE OF SERVICE

     I hereby certify that on March 8, 2019, the foregoing Notice of Initial
Extension of Time to Respond to Complaint was filed electronically. Notice of
this filing will be sent to the following parties through the Court’s Electronic
Case Filing System. Parties may access this filing through the Court’s system.

Steven Baldwin                            Robert Millner
Tonya J. Bond                             Susan Walker
Gregory M. Gotwald                        Ronald D. Kent
Christopher Kozak                         Robert.millner@dentons.com
sbaldwin@psrb.com                         susan.walker@dentons.com
tbond@psrb.com                            ronald.kent@dentons.com
ggotwald@psrb.com
ckozak@psrb.com

Scott P. Fisher                           George Calhoun, IV
sfisher@drewrysimmons.com                 george@ifrahlaw.com

James P. Moloy                            Kevin                                   P.
jmoloy@boselaw.com                        Kamraczewski

Susan N. Gummow                           kevin@kevinklaw.com
Igor Shleypak
sgummow@fgppr.com
ishleypak@fgppr.com                       Jeffrey B. Fecht
                                          jfecht@rbelaw.com
United States Trustee
ustpregion10.in.ecf@usdoj.gov
                                          Ginny L. Peterson
                                          gpeterson@k-glaw.com
Wendy Brewer
wbrewer@fmdlegal.com
                                          Bruce L. Kamplain
                                          bkamplain@ncs-law.com

     I further certify that on March 8, 2019, the foregoing Notice of Initial
Extension of Time to Respond to Complaint was mailed by the first-class U.S.
Mail, postage prepaid, and properly addressed to the following:

Great American Assurance Company          National Casualty Company
CT Corporation                            Corporation Service Company
150 W. Market Street, Suite 800           135 N. Pennsylvania , Suite 1610
Indianapolis, IN 46204                    Indianapolis, Indiana 46204-2448
Case 19-50012   Doc 67   Filed 03/08/19   EOD 03/08/19 14:20:07   Pg 4 of 4




                                    By: /s/ Harley K. Means
                                        Harley K. Means, #23068-32
                                       Attorneys for Defendant,
                                       ACE American Insurance Company
                                      f/k/a CIGNA Insurance Company
                                      KROGER, GARDIS & REGAS, LLP
                                      111 Monument Circle, Suite 900
                                      Indianapolis, IN 46204-5125
                                      (317) 692-9000
                                      (317) 264-6832 Fax
                                      hmeans@kgrlaw.com
